Citation Nr: 1509501	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a torn groin.
	
2. Entitlement to service connection for neuropathy of the left thigh.

3. Entitlement to service connection for a left hip condition.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a ripped anal region.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

On his Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  After this hearing was scheduled, the Veteran timely withdrew his request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn. 38 C.F.R. § 20.704 (2014).

Several statements made by the Veteran, including during a June 2014 VA examination and in an October 2014 written statement, indicate that he may wish to withdraw the claim regarding the ripped anal region.  However, the Veteran's representative submitted a statement in December 2014 continuing to argue that service connection is warranted for the medical condition.  In light of the representative's statements, it appears the Veteran does not wish to withdraw the appeal for that tissue.  The Board will proceed as if he did not withdraw the issue until the Veteran makes an explicit and unambiguous withdrawal.  
See, e.g., DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

The Board remanded this matter in May 2014 to obtain VA examinations that would help the Board adequately understand the complex medical questions raised by this appeal.  Upon remand, a VA examination was conducted in June 2014.  As the Veteran's representative indicated in a September 2014 Informal Hearing Presentation, this June 2014 VA examination does not fully answer those complex medical questions previously identified as important in the Board's May 2014 remand.  

Torn Groin/Ripped Anal Region

The Board remanded this claim in May 2014 because a VA examination had not yet been conducted but was necessary.  

The June 2014 VA examiner concluded that the Veteran's current medical condition, chronic epididymitis, was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that:  

There is no correlation with a swollen lymph node noted in 1975 and a subsequent  diagnosis of an epididymal cyst in 1999.  There is no correlation to chronic epididymitis, diagnosed in 2005 and a swollen right lymph node in 2005. There is not physiological basis to support this claim. Having a swollen right groin lymph node does not progress, lead to, or result in an epididymal cyst or chronic epididymitis. The Veteran is without chronicity of symptoms for a right swollen lymph node.

The Board notes that the VA examiner's underlying factual premise appears to be directly contradicted by an entry in the STRs showing treatment in August 1976 for "Epitidimitis."  From the Board's perspective as a non-medical expert, this appears to be a misspelling of epididymitis.  Moreover, the Veteran's symptoms in August 1976 appear substantially similar to those presenting symptoms, including swelling and pain, that resulted more recently in the diagnosis of chronic epididymitis.  

Without an accurate factual foundation, the Board cannot rely on the June 2014 VA examiner's opinion.  According, a new VA examination is necessary.   

Back/Hip/Thigh

The Board remanded these three related claims because it was found that an earlier examination, conducted in April 2011, was not entirely adequate to resolve the appeal.  The Board identified several items of concern, including that the "the VA examiner did not take into consideration the Veteran s assertions of continuity of symptomatology since service."  The Board must now conclude that, as with the April 2011 VA examination, the June 2014 VA examiner's rationale also does not account for the Veteran's assertions of recurrent symptoms since service.  

Overall, the June 2014 VA examiner's opinion appears to be attributing the current low back condition entirely to the Veteran's post-service work, particularly the "physically demanding occupation working for the county/state as a road worker," where the Veteran "was required to clear snow and ice, clear trees, work construction, and work around asphalt, heavy machines, lifting 50-over 100 lb, stand/walk all day long, bend, crouch, and reach all day long."  

The Board notes that the VA examiner's reasoning is unclear without further explanation and is inconsistent with the controlling evidentiary law.  Specifically, the VA examiner relied on an absence of documented symptoms ("Service treatment records are without chronicity of symptoms for lumbar spine pain after initial treatment. Separation physical is without documentation for chronic lumbar spine diagnosis.")  

The VA examiner's rationale is problematic for two reasons.  First, the Board's remand specifically asked the VA examiner to consider the Veteran's ongoing symptoms not treatment.  In fact, the Board's remand instructions required the VA examiner to "provide a reason for doing so" if "the examiner rejects the Veteran s reports" of a continuity of symptomatology, but the examiner did not do so.  
Importantly, in this regard, the Court has repeatedly reminded the Board that, as a matter of law, it is "[c]ontinuing symptoms, not treatment, [that] must be the focus of the evidentiary analysis."  Fountain v. McDonald,  --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).  

In this regard, the June 2014 VA examiner is relying on an absence of evidence where there is either affirmative evidence of such symptoms or no affirmative evidence of absence.  Again, the Veteran himself has provided lay statements giving a "chronicity of symptoms," and the VA examiner did not explain why the "chronicity of symptoms" needed to be contemporaneously documented in the STRs.  Moreover, the STRs do not contain a Report of Medical History at separation.  Thus, the June 2014 VA examiner is correct that the STRs are "without chronicity of symptoms," but the VA examiner is relying on an absence of evidence as affirmative evidence of absence.  In other words, the STRs simply do not establish either way whether the Veteran endorsed or denied a history of low back pain continuing after the second injury.  See id. ("The May 2009 examiner referred to an October 1980 VA audiological examination report in which the "veteran did not report tinnitus." [ ] There is no evidence of record before the Court reflecting a denial of tinnitus during service or after service.").  

Also tending to conflict with the factual foundation of the VA examiner's opinion, the Veteran clarified in an October 2014 written statement that he had ongoing symptoms after service but before he started working a physically demanding work.  He indicated that he had treatment, but those treatment records were no longer available.  At present, the Board has no basis to call into question the accuracy of this history.  

The factual premise for the VA examiner's entire opinion is undermined when taking into account the Veteran's statements that he had recurrent low back pain after the injuries during service but before the post-service "physically demanding" labor.  Without further explanation, it is unclear to the Board why the Veteran's current low back condition is solely the result of his post-service physical labor when he had ongoing symptoms since service and prior to when he started his "physically demanding occupation" after service.  

This was a substantial justification for remanding the appeal in May 2014, and the Board cannot now rely on a VA examination that is again based on an incorrect evidentiary foundation.  As such, the June 2014 VA examination does not appear adequate at present, and a new VA examination will be requested on remand.  

The claims involving the left hip and thigh are intertwined with the claimed low back condition.  

Skin

The Board remanded this claim in May 2014 because a VA examination had not yet been conducted but was found necessary.  

The June 2014 VA examiner concluded that:

Service treatment records are without documentation supporting chronic skin condition. Separation physical is without diagnosis for skin condition. The Veteran reports being evaluated at some point prior to 2005 which is 28 years following his military service for treatment of rash. The Veteran received treatment for tinea cruris, and a yeast infection. The Veteran has not required prescriptive treatment since 2009 for his current rash.  The Veteran treats his tinea cruris with over the counter products. The Veteran has actinic keratosis which is attributed to sun exposure.  The Veteran has a history of working for the county/state as a road worker with long periods of sun exposure.

Here again, the VA examiner relied on a legally deficient factual foundation.  The VA examiner is correct that the separation physical examination is without diagnosis for a skin condition.  However, to reiterate, a Report of Medical History is absent.  Therefore, there is an absence of evidence indicating whether the Veteran had been having ongoing symptoms.  

Moreover, the VA examiner's explanation is confusing where it states that the "Veteran reports being evaluated at some point prior to 2005 which is 28 years following his military service for treatment of rash."  The Board notes that "at some point prior to 2005" could be even one day following the Veteran's separation from service.  Thus, it does not following that the first evaluation was 28 years after service.  Moreover, to reiterate, it is symptoms and not treatment that is important.  The VA examiner did not give any medical basis for relying only on documented symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA genitourinary examination to obtain an expert medical opinion addressing the claimed torn groin and ripped anal region.  The need for an additional in-person examination should be determined by the examiner.

The relevant information in the Veteran's claims folder should be provided to the examiner.  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a)  Provide a current diagnosis for any and all disorders found extant in the groin (as involving the genitourinary system) and anal region.  

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any injury or disease of the Veteran's active service?

In answering this question, the examiner's attention is directed to an August 1976 entry in the STRs, which appears to show treatment for epididymitis (spelled by the clinician as "Epitidimitis")

In answering all questions, the examiner is also asked to rely on the accuracy of the Veteran's own statements regarding the onset and recurrence of his symptoms **unless** it can be explained why there is a  reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

2.  Arrange for a VA musculoskeletal and/or neurologic examination to obtain an expert medical opinion addressing the claimed low back, left hip, and left thigh conditions.  The need for an additional in-person examination should be determined by the examiner.

The relevant information in the Veteran's claims folder should be provided to the examiner.  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a)  Provide a current diagnosis for any and all musculoskeletal and/or neurologic disorders found extant in the low back, left hip, and left thigh regions.  

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any injury or disease of the Veteran's active service?

In answering all questions, the examiner is asked to rely on the accuracy of the Veteran's own statements regarding the onset and recurrence of his symptoms **unless** it can be explained why there is a  reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  
	
Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

3.  Arrange for a VA dermatological examination to obtain an expert medical opinion addressing the claimed skin conditions.  The need for an additional in-person examination should be determined by the examiner.

The relevant information in the Veteran's claims folder should be provided to the examiner.  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a)  Provide a current diagnosis for any and all dermatological disorders found currently or previously extant.  If the Veteran previously had any skin condition that is no longer present, when did that condition resolve?  

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any injury or disease of the Veteran's active service?  

The examiner is particularly asked to address the medical significance of a January 1975 treatment record in the STRs referring to a "fungal rash."  

In answering all questions, the examiner is asked to rely on the accuracy of the statements from the Veteran and his wife regarding the onset and recurrence of his symptoms **unless** it can be explained why there is a reason to believe that their recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

4.  After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3 above, to include obtaining any necessary VA addendum opinions.

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




